DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 04/21/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

The application is examined in view of glyoxylic acid as specific component in the first composition and hydrogen peroxide as specific oxidizing agent. Claims 1-7 and 9-12 read on the elected species and are under examination.

Claims 1-7 and 9-14 are pending, claims 1-7 and 9-12 are under examination.

 

 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US20060150344) in view of Rose (WO2014067703) and Daubresse (US20150313816).

 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Muller et al. teaches a method for smoothing fibers containing keratin, in particular human hair (abstract). Wherein the method comprises (i) an aqueous composition (A), containing at least one keratin-reducing compound is applied to the fibers, (ii) the aqueous composition (A) is rinsed away after a reaction time Zl, (iii) optionally, the fibers are dried, and subsequently  (iv) the fibers are subjected to a heat-treatment with mechanical smoothing of the fiber at a temperature of 120-220° C., (v) subsequently, an aqueous composition (B) containing at least one oxidizing agent is applied to the fibers, and  (vi) said aqueous composition (B) is rinsed away after a reaction time Z2 (page 2. [0021-0027]). The heat treatment with mechanical smoothing of the fiber takes place at a temperature of 120-220° C., preferably at a temperature of 140-200°C. The heat treatment can be done with hot air. In this case, the hair is heated while combing exactly at the point where the mechanical smoothing is done. Furthermore, it is particularly preferred that the heat treatment is done according to the smoothing using appropriate tempered plates, especially metallic or ceramic plates, in which the plate is pressed on to the fiber to be smoothed and the plate pressed on the fiber is moved along the fiber. An appropriate device for heat treatment is, for instance, the device "Ceramic Flat-Master" (marketed by: Efalock, Germany) (page 2, [0033]). 
A dry fiber containing keratin as in step (iii) of the method according to the invention is present, when the water residue adhering to the hair is evaporated to such an extent that the hair separates out. In the case of a dry fiber containing keratin, it is preferred that the moisture content of the fiber is either in equilibrium with the moisture content of the air or else the fiber absorbs the moisture from the surrounding air. Such a dry fiber is preferably achieved by drying the wet fiber with hot air from a hair dryer. Step (iii) is carried out preferably if the heat treatment in step (iv) is done through smoothing, e.g., with appropriately tempered plates (page 3, [0034]). The reaction time Zl is preferably 5-60 minutes, especially preferred 10-30 minutes. The reaction time Z2 is preferably 1-30 minutes, especially preferred 5-20 minutes (page 3, [0039]). The pH of the aqueous composition (A), when using sulphite and/or disulphite and/or hydrogen sulphite, is preferably in the neutral pH range between 5 to 8 (page 3, [0045]). The oxidizing agent contained in the aqueous composition (B) is selected preferably from sodium bromate, potassium bromate or hydrogen peroxide. It is especially preferred to use hydrogen peroxide as the oxidizing agent. For stabilizing the hydrogen peroxide preparations, additional commercial stabilizers can also added. The pH value of the aqueous H2O2 preparations, which normally contain about 0.5 to 3.0 wt. % of H2O2, preferably lies between 2 and 6 (page 10, [0168]). Additional ingredients such as glyoxylic acid can be included in composition (A) or (B) (page 10, [0171]; page 11, [081]).
Rose teaches a method for semi-permanent straightening and bleaching of the hair in two steps, which are carried out one after another in one salon visit. For this purpose, the method of the present invention uses a first composition (straightening composition) comprising at least one carboxylic acid of the Formula (I) and a second composition, (bleaching composition) comprising least one oxidizing agent and at least one alkalizing agent (abstract). Rose teaches a process for bleaching and straightening hair, which comprises the following steps performed in this order: (a) application of a first composition (Straightening composition) having a pH of 4 or lower and comprising at least one carboxylic acid of the formula (I) and/or a hydrate thereof and/or a salt thereof onto the hair: R-CO-COOH Formula (I). (b) leaving the composition on the hair for 1 to 120 minutes , (c) drying the hair, (d) optionally rinsing off the hair with water and drying the hair, (e) treating the hair with an iron having a surface temperature of 180 ± 50°C, (f) rinsing the hair and optionally shampooing and drying the hair, (g) application of an aqueous second composition (bleaching composition) comprising at least one oxidizing agent and at least one alkalizing agent onto the hair, (h) leaving the composition on the hair for 5 to 45 minutes, rinsing off the composition and optionally shampooing and drying the hair (page 4, line 25 to page 5, line 30). For the acid of formula (I), glyoxylic acid is preferred (page 8, line 11-30). The amount of glyoxylic acid is from 1 to 25% and the pH of first composition is 4 or less, preferably in the range of 0.5 to 3 (page 9, line 20-30).
Daubresse teaches a cosmetic composition comprising:i) one or more dicarbonyl compounds corresponding to formula (I) below, and/or derivatives thereof and/or hydrates thereof and/or salts thereof: in which formula (I), R is as defined in the description, in a specific amount; ii) one or more acids different from the compound(s) i) as defined previously; and iii) one or more specific alkalinizing agents. The subject of the invention is also a process for straightening keratin fibres using ingredients i), ii) and iii) with a step of straightening by means of a straightening iron at a temperature of at least 150° C., preferably ranging from 150 to 250°C (abstract). The compound of formula (I) is from 5 to 15% (page1, [0011]). According to one particular embodiment of the invention, the composition comprising i), ii) and optionally iii) has an acidic pH, preferably greater than or equal to 1 and less than 7 and more particularly ranging from 1 to 4, better still from 1 to 3 and even better still from 1.7 to 3 (page 2, [0016]). The preferred compound of formula (I) is glyoxylic acid (page 3, [0030]). The process provide smooth feel and look (page 10, [0169]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Muller et al.  is that Muller et al.   do not expressly teach pH of the first composition 4.0 or less; glyoxylic acid 0.1% to 40% in first composition; rinsing with water after heat treatment.  This deficiency in Muller et al.  is cured by the teachings of Rose and Daubresse.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muller et al. as suggested by Rose and Daubresse, and  produce the instant invention.
Muller et al.  teaches a method for smoothing human hair and the method comprises (i) an aqueous composition (A) with pH range between 5 to 8 (pH 5 is considered as acidic),  containing at least one keratin-reducing compound and glyoxylic acid,   is applied to the fibers, (ii) the aqueous composition (A) is rinsed away after a reaction time 5-60  min, (iii) optionally, the fibers are dried by hot air (heated dried), and subsequently  (iv) the fibers are subjected to a heat-treatment with mechanical smoothing of the fiber at a temperature of 120-220° C with Ceramic Flat-Master (hair iron with plate), (v) subsequently, an aqueous composition (B) containing at least one oxidizing agent hydrogen peroxide at 0.5 to 3.0 wt. % at pH 2-6,  is applied to the fibers, and  (vi) said aqueous composition (B) is rinsed away after a reaction time 1-30 min.
 One of ordinary skill in the art would have been motivated to have the pH of the first composition (A) 4.0 or less and glyoxylic acid at 0.1% to 40% because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Under guidance from Rose teaching first composition comprising glyoxylic acid at 1-25% at pH 4 or less; Daubresse teaching hair treating composing for smooth hair comprising glyoxylic acid 5-15% at pH 1-7; it is obvious for one of ordinary skill in the art to have the pH of the first composition (A) 4.0 or less and glyoxylic acid at 0.1% to 40% and produce instant claimed invention with reasonable expectation of success.
One of ordinary skill in the art would have been motivated to rinse hair with water after high temperature treatment with heating device and before treating with oxidation composition because this is a known common practice as suggested by Rose. Therefore, it is obvious for one of ordinary skill in the art to rinse hair with water after high temperature treatment with heating device and before treating with oxidation composition and produce instant claimed invention with reasonable expectation of success.
Regarding the limitation of content of dye component of less than 0.4% (0.1%) by mass” in claim 1 and 7, there is no dye required in Muller et al. method. Since less than 0.4% (0.1%) encompassing 0%, no dye present meets this limitation.
Regarding claim 12, since Muller et al. teaches a heat-treatment with mechanical smoothing of the fiber at a temperature of 120-220°C with Ceramic Flat-Master (hair iron with plate), then having a plate surface temperature of 130-230°C is obvious in order to provide a temperature of 120-220° for smoothing hair.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (US20060150344) in view of Rose (WO2014067703) and Daubresse (US20150313816), as applied for the above 103 rejections for claims 1-4, 6-7, 9-12, in view of Hirano (US20070264218).

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Muller et al., Rose and Daubresse teaching have already been discussed in the above 103 rejections and are incorporated herein by reference.
	Hirano teaches hair reducing composition having the composition pH in a range of 8 to 10, containing (A) 0.039 to 0.39 mol/L of one or more keratin reducing substance not having a mercapto group selected from a sulfite, a hydrogen sulfite, or the like, (B) 0.007 to 0.196 mol/L of one or more keratin reducing substance having a mercapto group selected from a thioglycol acid, a cysteine, a salt thereof, or the like, (C) 0.1 to 10% by weight of a cationic surfactant and (D) 0.1 to 10% by weight of polyols; and a permanent wave or straight permanent processing method of applying an oxidizing process with an oxidizing composition containing a keratin oxidizing substance after processing the hair with the above-mentioned reducing composition (abstract). For carrying out the permanent wave or straight permanent process using the reducing composition of the present invention, the hair can be processed with an oxidizing composition containing a keratin oxidizing substance selected from the group consisting of a bromate and a hydrogen peroxide after processing the hair with the reducing composition of the present invention, washing with water or without washing (page 3, [0029]).
 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Muller et al.  is that Muller et al.   do not expressly teach the hair is left to stand or dried without rinsing, This deficiency in Muller et al.  is cured by the teachings of Hirano.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Muller et al., as suggested by Hirano,  and produce the instant invention.
One of ordinary skill in the art would have been motivated to skip the procedure of rinsing the hair with water in step (vi) after treatment of hair with oxidation composition because this procedure is not required. MPEP 2144.04 II. A. Under guidance from Hirano teaching water washing is not required after treatment of hair with oxidation composition, due to more convenient and easier process, it is obvious for one of ordinary skill to skip the procedure of rinsing the hair with water in step (vi) after treatment of hair with oxidation composition and produce instant claimed invention with reasonable expectation of success with reasonable expectation of success.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to argument:
Applicants argue that A person of ordinary skill in the art would understand that Muller's keratin-reducing compounds do not provide reducing activity at a pH of below 4. Modifying Muller to arrive at the presently claimed invention would therefore render Muller's invention inoperable for its intended purpose. As set forth in MPEP 2143.01:
"[I]f the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959).".
	In response to this argument: This is not persuasive. This is only attorney’s opinion without factual evidence. MPEP 716.01 (c), The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor. In the above 103 rejection, Rose teaches first composition comprising glyoxylic acid at 1-25% and up to 2% of reducing agent  (page 10, line 10-20) at pH 4 or less, thus, it is known in the art composition comprising glyoxylic acid at 1-25% and up to 2% of reducing agent  at pH 4 or less for hair treatment. Therefore, the 103 rejection is still proper.

Applicants argue that In sharp contrast, the presently claimed invention is based on the discovery that semipermanent hair straightening effect can be obtained when glyoxylic acid is used in combination with a mechanical straightening means (for heating, such as a hair iron), and in particular, in order to obtain the adequate effect of glyoxylic acid, it is necessary to adjust the pH of the first composition to "4 or less.". Further, the present inventor has found that after a direct hair treatment using glyoxylic acid and a high temperature, with a heating device such as hair iron, a composition containing an oxidizing agent and having acid to neutral pH applied to hair may be applied, and as a result, generation of unpleasant smell when the hair becomes wet after the treatment is dramatically reduced. A person of ordinary skill in the art would not arrive at the claimed invention based on Muller, Hirano, Rose, and Daubresse in view of such unexpected results.
In response to this argument: this is not persuasive. MPEP 716.02(b) III, Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) . Since applicants failed to compare with closest prior art, no unexpected results has been presented. Further, it is known in the art composition comprising glyoxylic acid at 1-25% and up to 2% of reducing agent  at pH 4 or less for hair treatment. As discussed in the above response to argument, therefore the 103 rejection is still proper.
MPEP 2141 Ill states: "The proper analysis is whether the claimed invention
would have been obvious to one of ordinary skill in the art after consideration of all the
facts." Respectfully, after weighing all the evidence, the Examiner has reached a
determination that the instant claims are not patentable in view of the preponderance of
evidence and consideration of all the facts which is more convincing than the evidence
which has been offered in opposition to it.

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613